         Case 4:18-cv-00337-KGB Document 50 Filed 11/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

GLENN NORRIS                                                                            PLAINTIFF

v.                                Case No. 4:18-cv-00337-KGB

KOHLER CO.                                                                            DEFENDANT


                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Glenn Norris’s complaint is dismissed with prejudice. The relief sought is denied.

       So adjudged this 2nd day of November, 2020.




                                                               Kristine G. Baker
                                                               United States District Judge
